COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 
2-04-089-CV
  
  
IN 
RE TARRANT COUNTY                                                          RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        We 
have considered “Relator’s Voluntary Motion To Dismiss.”  It is the 
court’s opinion that the motion should be granted; therefore, we dismiss this 
original proceeding.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
                                                                  PER 
CURIAM
  

PANEL A:   GARDNER, 
J.; CAYCE, C.J.; and LIVINGSTON, J.
DELIVERED 
April 22, 2004

NOTES
1. 
See Tex. R. App. P. 47.4.